Citation Nr: 0011091	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-17 985A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Evaluation of left shoulder disability, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion





FINDINGS OF FACT

1.  The veteran served on active duty from September 1989 to 
November 1997.  

2.  On April 10, 2000, prior to the promulgation of a 
decision with regard to the issues on appeal, the Board 
received notification from the appellant, through his 
authorized representative, that a withdrawal of these appeals 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the instant appeals have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the issues on appeal and the appeals as to those issues are 
therefore dismissed without prejudice.



ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


- 3 -


